Citation Nr: 0535153	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

 Entitlement to service connection for pulmonary disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to January 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

He was scheduled for a hearing before a hearing officer at 
the RO in April 2004 and for a Board hearing at the RO in 
September 2005.  He failed to appear for either hearing 
without explanation and has not requested that either hearing 
be rescheduled.  Therefore, his requests for such hearings 
are considered withdrawn.

FINDING OF FACT

Pulmonary disability was not present in service or until many 
years thereafter, and the veteran's current pulmonary 
disability is not etiologically related to his active 
military service.  


CONCLUSION OF LAW

Pulmonary disability was not incurred in or aggravated by the 
veteran's active military service, and the incurrence or 
aggravation of lung cancer during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that through letters dated in June 2002, 
before the initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the RO did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) are not available at that facility due to 
possible destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973. The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- 
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record reflects that all available post-service medical 
evidence identified by the veteran has been obtained.  The 
veteran has not identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Although a VA medical opinion concerning the etiology of the 
veteran's pulmonary disorders has not been obtained in 
response to the claim, no such opinion is required in this 
case because the evidence currently of record is sufficient 
to decide the claim and there is no reasonable possibility 
that such an opinion would substantiate the claim.  In sum, 
the Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for service connection for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2005).

In pertinent part, 38 C.F.R. § 3.300 provides that (a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300.

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service. 38 C.F.R. § 3.300.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300.

VA's General Counsel has held that neither 38 U.S.C. § 
1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 
bars a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  See 
VAOGCPREC 6-2003.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2005).

The Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party, such as 
the veteran, is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his lung cancer and bronchitis were 
caused by in-service asbestos exposure in his barracks and 
supply rooms.  Additionally, in a July 2002 statement, the 
veteran mentioned he began smoking in service which "further 
complicated my respiratory system."  The Board notes that 
the veteran's SMRs are not available from the NPRC and 
according to the RO were destroyed in a warehouse fire.  When 
VA contacted the veteran in September 2002, he stated that he 
was not treated for either lung cancer or bronchitis while in 
service.  

There is no medical evidence suggesting the presence of any 
pulmonary disorder in service or until many years thereafter.  
Post-service treatment records show that the veteran 
underwent surgery in August 1985 because of lung cancer.  
After his right lung was removed, Dr. Phillip Greenberg noted 
the veteran had a 50 to 80 pack a year history of smoking and 
had no exposure to other carcinogens.  In February 1992 Dr. 
Joel Dekle, another of the veteran's private physicians, 
noted at an examination that the veteran had chronic 
obstructive lung disease from his prior smoking.  

The veteran has also been treated at the VA Medical Center 
(VAMC) in Columbia, South Carolina since June 1999.  His 
treatment records show a history of bronchitis.

None of the medical evidence of record suggests that the 
veteran's lung cancer, bronchitis or chronic obstructive 
disease is etiologically related to asbestos exposure in 
service or otherwise related to service.  As noted above, the 
medical evidence addressing the etiology of the veteran's 
pulmonary disability links it to cigarette smoking.  Service 
connection for the disability on the basis that it is 
attributable to cigarette smoking in service is legally 
barred.

Accordingly, service connection is not warranted for 
pulmonary disability.  In reaching this decision, the Board 
has determined that application of the evidentiary equipoise 
rule is not required in this case because the preponderance 
of the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for pulmonary disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


